Citation Nr: 0309282	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  99-15 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Harold Ronald Moroz, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from October 1997 and February 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Atlanta, Georgia (the RO).  

Procedural history

The veteran served on active duty from July 1958 to July 
1962. 

In May 1997, the RO received the veteran's claim for service 
connection for a back disorder.  In an October 1997 rating 
decision, the RO denied the claim.  The veteran submitted a 
statement in January 1998, asking for reconsideration of the 
October 1997 rating decision.  In a February 1999 rating 
decision, the RO again denied the claim.  The veteran 
disagreed with the October 1997 and February 1999 rating 
decisions.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
August 1999.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned in June 2002.  The transcript of 
the hearing has been associated with the veteran's claims 
folder.


REMAND

The Board has considered whether the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
followed in this case.  The VCAA requires VA to notify the 
claimant and the claimant's representative of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].
 
A letter was sent to the veteran by the Board in March 2003 
pursuant to 38 C.F.R. § 19.9(a)(2)(ii), with a copy to his 
attorney, which specifically referenced the VCAA and 
addressed the evidence needed to substantiate the claim, as 
well as the respective responsibilities of the RO and the 
veteran with respect to obtaining evidence.  However, after 
the letter was sent, 38 C.F.R. § 19.9(a)(2)(ii) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) [hereinafter "the DAV case"].  It appears to the 
Board after a reading of the opinion in the DAV case that 
there is no recourse except to remand this issue to the RO so 
that appropriate notification and compliance with the VCAA 
may be made.  Accordingly, this case is remanded to the RO to 
provide such additional notice, assistance and development as 
is required by the VCAA.

Pursuant to authority contained in 38 C.F.R. § 19.9(a)(2), as 
revised by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002), the 
Board on its own initiative undertook development of 
additional evidence, a VA medical examination of the veteran.  
In the DAV case, the Federal Circuit specifically noted that 
38 C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  
See also Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Accordingly, the additional evidence must first be considered 
by the RO.  In that connection, the Board is aware that the 
veteran through his representative has contended that the 
November 2002 VA examination was inadequate.  The Board 
refers this contention to the RO for consideration in light 
of the entire record.   



This case is therefore REMANDED to the RO for the following 
action:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim, with consideration given 
to all of the evidence of record, 
including any evidence now of record, 
evidence subsequently submitted by the 
veteran and/or his attorney and any 
additional evidence otherwise obtained by 
the RO.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished with copies 
of a Supplemental Statement of the Case 
and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




